Citation Nr: 0204067	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-00 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a psychiatric disorder, to include bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Representative.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1971 
to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.

In September 2001, the veteran appeared at a hearing before 
the undersigned Member of the Board.  At the time of the 
veteran's Board hearing, he submitted additional evidence 
under a waiver of Regional Office consideration.  See, e.g., 
67 Fed. Reg. 3099, 3105 (Jan. 22, 2002) (effective February 
22, 2002, 38 C.F.R. § 20.1304 was revised by removing the 
requirement for a written waiver of RO consideration prior to 
review of evidence submitted directly to the Board).


FINDINGS OF FACT

1.  The veteran's service medical records, including the 
report of the July 1972 separation examination, are negative 
for complaints or findings of a psychiatric disorder, to 
include bipolar disorder.

2.  A psychiatric disorder, to include bipolar disorder, was 
not manifested during service or for several years 
thereafter.






CONCLUSION OF LAW

A psychiatric disorder, to include bipolar disorder, was 
neither incurred in nor aggravated by service; and a 
psychosis cannot be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this particular case, the record reflects that the veteran 
has received the degree of notice, which is contemplated by 
law.  Following the receipt of the veteran's original claim 
seeking entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder, the RO sent written 
notice to the veteran regarding the type of information and 
evidence needed to substantiate his claim.  Specifically, in 
their March 20, 1998, correspondence, the RO advised the 
veteran that service connection required: (1) medical 
evidence of a current disability, (2) evidence of incurrence 
or aggravation of a disease or injury in service, and (3) 
medical evidence of a nexus or link between the two.  
Finally, within the same correspondence, the veteran was 
advised that the RO had requested records from the Social 
Security Administration and was attempting to obtain medical 
evidence from the VA medical centers, which had been 
identified by the veteran; however, he was also advised that 
he could continue to submit any additional medical evidence 
in support of his claim.  Thereafter, by way of a September 
1998 rating decision and a December 1998 statement of the 
case, issued during the pendency of this appeal, the veteran 
was put on notice regarding the applicable law and the 
evidentiary shortcomings of his claim for entitlement to 
service connection for a psychiatric disorder, to include 
bipolar disorder.  

The record reflects that VA has also met its duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's service medical records, which 
include a July 1972 report of medical examination, have been 
obtained and associated with the veteran's claims folder.  
Moreover, the clinical findings contain relevant psychiatric 
findings.  In regards to the veteran's claim, the RO has also 
requested the veteran's social security records, and the 
relevant records have been associated with the veteran's 
claims folder.  The RO also requested records from all the VA 
medical centers (VAMC), which were identified by the veteran 
to include the Miami, Boston, Los Angeles, and Long Beach 
VAMCs.  Records from each of the VAMCs, absent Boston, have 
been associated with the veteran's claims folder.  In this 
respect, the Board observes, that despite the assistance 
which the RO has provided the veteran in obtaining these 
records, the veteran himself, has testified that treatment 
for a psychiatric condition in any case, would not be 
reflected in any of the referenced VAMC records because while 
he sought treatment at these facilities, VA doctors never 
addressed his psychiatric issues on these particular 
occasions.  The veteran believed that his true psychiatric 
condition was being masked by VA doctors and attributed to 
other existing medical conditions, such as his migraine 
headaches.  In September 2001, the veteran was scheduled for 
a personal hearing before the undersigned Board Member.  
Thus, under the circumstances, VA has satisfied both its duty 
to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Therefore, the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, is ready for appellate review.

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.

The veteran alleges that his psychiatric disorder, to include 
bipolar disorder, had its onset during his period of active 
military service.  Consequently, the veteran contends that 
the RO erred by failing to grant service connection for this 
disability.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a psychosis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted on the 
basis of post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2001).

A review of the medical evidence, including the veteran's 
service medical records by the Board, reveals no pertinent 
complaints or findings of a psychiatric disorder, to include 
bipolar disorder, during service or within one year 
thereafter.

The veteran, on the other hand, contends otherwise.  In 
September 2001, he testified that soon after entering the 
military, he noticed that he was "a bit different than all 
the other guys because he was constantly on the move."  He 
advised that he was "considered strange and funny, but 
strange and funny exceeded what was the norm."  According to 
the veteran, he has experienced a continuity of these 
psychiatric symptoms through the present.  In March 1998, the 
veteran related that an in-service mental health evaluation 
had led to his discharge from service.  According to the 
veteran, this need for early discharge was the beginning of 
the mental disorder.  By July 1972, the veteran indicated 
that he had progressed, and his bipolar condition was a real 
mental health issue.  By the summer of 1973, the veteran 
advised that he was in a deep depression, with recurring 
manic behavior.  From 1973 through 1985, the veteran then 
began to seek help for his mental health problems.  
Currently, the veteran receives ongoing treatment.

Despite the veteran's contentions, the Board observes that 
the record is void of any documentation which supports his 
assertion that he was discharged from service due to a 
psychiatric condition.  In fact, the veteran underwent a 
psychiatric examination as part of his discharge from 
service, and no clinical findings, which were indicative of a 
psychiatric disorder, were noted at the time of the veteran's 
separation from service, including a bipolar disorder.  The 
Board has given consideration to the veteran's contention 
that his current psychiatric disorder, to include bipolar 
disorder, is related or was incurred in service; however, 
this assertion can not serve to substantiate the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder.  While the veteran is 
competent to describe the symptoms and events he experienced 
during service, he is not competent to proffer a medical 
diagnosis or a medical opinion regarding the etiology of his 
psychiatric condition.  Espiritu v. Derwinski 2 Vet. App. 492 
(1992).

Based on the record, the initial indications of psychiatric 
complaints have appeared in post-service outpatient treatment 
records from the Los Angeles VA Medical Center (VAMC) and a 
medical statement from Dr. G.

An LA outpatient treatment report, dated November 29, 1976, 
reflects that the veteran presented for treatment with 
subjective complaints of fatigue, tension, dizziness and 
nerves.  

In a medical statement, dated January 25, 1977, Dr. G. 
advised that the veteran was a patient who was under his care 
and treatment.  The doctor indicated that the veteran was 
suffering from several conditions, including acute anxiety, 
reactive depression, as well as being on the verge of a 
nervous breakdown.

An LA clinical record, dated January 12, 1987, contains 
notations indicating that the veteran was awake, alert and 
oriented times three.  Additionally, he was described as an 
intelligent bright man, however, it was also noted that he 
had obvious cognitive deficits.

Prior to a January 1988 VA examination, the veteran filled 
out a Report of Medical Examination for Disability 
Evaluation.  He related that since 1971, he had been 
suffering from severe and debilitating headaches.  He also 
indicated that he experienced irritability and depression.  

In September 1990, the veteran filled out a similar document 
for yet another VA examination.  On this occasion, he again 
advised that in addition to his headaches, he experienced 
periods of high anxiety.  He also advised that he had 
occasional outbursts of violence when pressured or stressed 
by simple daily routines.  Finally, the veteran advised that 
he had undergone a deterioration of interpersonal 
relationships, a loss of his sex drive, and for the last 12 
months he had shown signs of depression.

During a November 9, 1992, Mental Disorder/Neurological 
Evaluation it was noted that the veteran's associative 
processes were normal.  There were no delusional or 
hallucinatory elements.  The veteran's mood was described as 
normal, and his sensorium was intact.  Ultimately, the 
veteran was deemed competent.

In February 1998, Dr. E.W.F, Ph.D., drafted correspondence at 
the request of the veteran as part of his review of veteran's 
benefits.  Dr. E.W.F. advised that the veteran had been 
followed by the Grady Health System for mental health care 
since January 1993, at which time he was diagnosed with 
bipolar disorder.  According to Dr. E.W.F., the veteran 
continues to carry this diagnosis at the present time.  He 
further advised that it is often the case that symptoms 
consistent with bipolar disorder emerge at an earlier point 
in the lifespan than the age at which the veteran was first 
seen in his clinic.  Dr. E.W.F. prefaced that since he did 
not have records of the veteran's mental health history prior 
to January of 1993, he could not make a definitive statement 
as to whether or not the veteran met the criteria for bipolar 
disorder prior to the time the veteran began receiving 
treatment in his program.

In July 1998, the RO received records from the Social 
Security Administration, including medical records pertinent 
to the veteran's claim for social security disability 
benefits.  A January 1994 decision letter reflects that the 
veteran was granted social security income on the basis that 
he became disabled in April 1993 and continues to be disabled 
to date.  The veteran's primary diagnosis was listed as 
affective disorders.  The referenced determination appears to 
have been based on information which was provided by the 
veteran himself, in addition to records which show mental 
health treatment through the Grady Health System and 
Shoreline Mental Health, located in Atlanta, Georgia.  
Additionally, in October 1993, the veteran underwent a 
psychiatric evaluation from R.T.S., Ph.D.  

Despite all of the aforementioned medical evidence of record 
which clearly establishes that the veteran has a current 
psychiatric disorder, to include bipolar disorder, the Board 
observes that significantly, however, that none of the 
evidence of record contains any medical determinations 
relating the veteran's current disorder and any incident of 
service.  Dr. E.W.F. has prefaced that since he did not have 
records of the veteran's mental health records prior to 
January 1993 (when the veteran was diagnosed with bipolar 
disorder), he could not make a definitive statement as to 
whether or not the veteran met the criteria for bipolar 
disorder prior to the time the veteran began receiving 
treatment in his program.  In this present case, as confirmed 
by competent medical evidence, the first manifestations or 
references to any psychiatric symptoms the veteran may have 
had were at best, in 1976, more than 3 years following the 
veteran's discharge from active military service.  This 
finding is further supported by the veteran's discharge 
examination which contained no clinical findings pertaining 
to a psychiatric disorder.  Thus, medical evidence of record, 
to include the service medical records, does not show that 
the veteran's current psychiatric disorder, to include 
bipolar disorder, was present during service or within one-
year thereafter.  Therefore, given the particular facts of 
this case, as well as VA having complied with the necessary 
obligation to notify and assist the veteran, as mentioned 
above, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the veteran's claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  Accordingly, service 
connection for a psychiatric disorder, to include a bipolar 
disorder, is denied.

Finally, in reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in this instance where, as reported 
earlier, the competent medical evidence of record does not 
support a finding that the veteran's psychiatric disorder, to 
include bipolar disorder, was incurred during service or 
within one-year thereafter.  The appeal is denied.

ORDER

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

